905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin M. JOHNSON, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-3294.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 7, 1989.Decided May 4, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Charles K. McCotter, Jr., United States Magistrate.  (C/A No. 88-243-5-CIV)
Franklin M. Johnson, appellant pro se.
Rudolf A. Renfer, Jr., Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and HARRISON L. WINTER*, Senior Circuit Judge.
PER CURIAM:


1
Franklin M. Johnson appeals from the district court's order denying his motion for attorney fees under the Freedom of Information Act, 5 U.S.C. Sec. 552(a)(4)(E).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Sullivan, C/A No. 88-243-5 (E.D.N.C. Feb. 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)